DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 5/7/2021 has been entered. The claims 1 and 11 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 5/7/2021 with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground of rejection based on the newly recited references. 
Applicant's arguments filed 5/7/2021 with respect to the previously cited Mills reference have been fully considered but they are not persuasive. 
In Remarks, applicant attached Mills reference alone in an obviousness type of rejection. In response to applicant's arguments against the Mills references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 recites “generating, from time series data, a plurality of tiles for each of a plurality of resolutions, wherein the plurality of tiles associated with one resolution covers the same time period as the plurality of tiles associated with another resolution of the plurality of resolutions”.  
The term “the plurality of tiles” at line 3 of the claim 1 and “the plurality of tiles” at line 4 of the claim 1 refer to different entities. However, applicant has employed the same term to refer to different entities. Applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Clarification is required. The claims 2-10 are dependent upon the claim 1 and are rejected due to their dependency. The claim 11 is subject to the same rationale of rejection as the claim 1. The claims 12-20 are dependent upon the claim 11 and are rejected due to their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over 
Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata) and Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen).
Per Broadest Claim 11:  
Mills teaches a computer-implemented method comprising:  
generating a user request specifying a time location on a timeline and a resolution of a plurality of resolutions (
Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS). 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour
), 
Wherein the time location and the resolution specified in the user request identify a tile in a particular plurality of tiles from multiple plurality of tiles (FIGS. 6-7 and Paragraph 0081), wherein each plurality of tiles of the multiple plurality of tiles is associated with a different resolution (each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 wherein Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS)), wherein the plurality of tiles associated with one resolution covers the same time period as the plurality of tiles associated with another resolution of the plurality of resolutions (Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (YEAR) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over a year period);  
wherein the user request is for viewing a first signal; receiving data including the tile in response to the user request (Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 
wherein the tile corresponds to a duration of time covering the time location specified in the user request (Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour),  
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour
);

wherein the tile comprises a plurality of aggregated values representing all data time points of the first signal that are in the duration of time corresponding to the tile (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour). 
Mills does not explicitly teach the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile simultaneously. 
In the same field of endeavor, Kawata implicitly teaches at FIG. 7 and 16-17 and Paragraph 0133 and Paragraph 0147 the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile simultaneously (
Kawata teaches at Paragraph 0133 that the graph 602 including histograms is displayed and the measured values are aggregated based on the input values of the graph display start date/time input frame 608, the graph display end date/time input frame 609 and the aggregation unit time input frame 610 and at Paragraph 0147 and Paragraph 0151 that the graph of FIG. 14 is displayed as a graph with the aggregation unit time being “12 hours” and at FIG. 7 that Region 1, Region 2, Region 3 and Region 4 correspond to the claimed super-tiles and at FIGS. 16-17 and each bar graph represents a super-tile wherein a plurality of aggregated values of each bar tile/measurement are displayed simultaneously for clusters c1/c2/c3 of each bar chart/tile of each aggregation unit time in FIG. 17 and for measurement item a and measurement item b o each bar tile in FIG. 7). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kawata’s teaching of displaying multiple aggregated values with respect to each aggregation unit time interval/zone (12 hours or 1 day) for a number of measurement units/clusters to have modified Mills’s display of aggregated values to have displayed multiple measurement units at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 

Even if the aggregated values specifically refers to the average and percentile values, Beedgen explicitly teaches the claim limitation of the claim limitation of generating a graphical display including a visualization of the plurality of aggregated values of the tile simultaneously (
Beedgen shows at FIG. 17 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (tile) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one minute buckets or five minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions. 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Beedgen’s teaching of displaying multiple aggregated values calculated by the aggregation functions associated with each aggregation unit time interval/zone (24 hours) for a number of aggregated values based on the aggregation function to have modified Mills’s display of aggregated values to have displayed multiple aggregated values simultaneously at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 
Re Claim 12: 

However, Mills further teaches the claim limitation that the tile is retrieved from local cache or is received from a remote server, and the tile is locally cached after the tile is received from the remote server (Mills teaches at Paragraph 0034 that each stream is associated with at least one base stream 200, which receives a time series of measurement data from a source device via a network and at Paragraph 0035 when measurement data is received via a network transaction with a remote sensor device, the measurement data is added to a storage location 200A for stream 200 based on a timestamp included with the data and the time inverval associated with the storage location 200A. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour).
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the tile has an expiration time such that the tile is deleted from local cache after the expiration time.
Mills teaches at Paragraph 0035 applying floor/ceiling functions, time filters, gap filling may be applied to data of a base stream that modifies or removes data and at Paragraph 0050 so stream 200 may actually record data in one-second intervals, but the data may be uploaded to the service every 10 seconds).
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the first signal is a numerical signal, wherein the plurality of aggregated values includes a MIN value, a MAX value, a MEAN value, and/or a STDEV value of all data time points of the first signal that are in the duration of time corresponding to the tile, wherein the plurality of aggregated values representing the first signal is displayed as a plurality of summary lines on one screen.
However, Mills further teaches the claim limitation that the first signal is a numerical signal, wherein the plurality of aggregated values includes a MIN value, a MAX value, a MEAN value, and/or a STDEV value of all data time points of the first signal that are in the duration of time corresponding to the tile, wherein the plurality of aggregated values representing the first signal is displayed as a plurality of summary lines on one screen (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps, ….).
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the first signal is a categorical signal, wherein the plurality of 
However, Mills further teaches the claim limitation that the first signal is a categorical signal, wherein the plurality of aggregated values includes a count value, a top value, a unique value, and/or a frequency value of all data time points of the first signal that are in the duration of the time corresponding to the tile, wherein the data time points relate to one or more categorical events, wherein the first signal is displayed as a barber-pole including a color stripe for each of the one or more categorical events (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps, …).
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the plurality of aggregated values is displayed as proportional bars.
However, Mills further teaches the claim limitation that the plurality of aggregated values is displayed as proportional bars (Mills teaches at FIGS. 6-7 and Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps). 

s 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Borah US-PGPUB No. 2017/0317874 (hereinafter Borah); Takada et al. US-Patent No. 7,697,816 (Takada) and Cho et al. US-PGPUB No. 2017/0255709 (Cho). 
Re Claim 1: 
Mills teaches a computer-implemented method comprising:
generating, from time series data, a plurality of tiles for each of a plurality of resolutions, wherein the plurality of tiles associated with one resolution covers the same time period as the plurality of tiles associated with another resolution of the plurality of resolutions, wherein each of the plurality of tiles associated with a resolution of the plurality of resolutions corresponds to a first common length of time (
Mills teaches FIG. 2 that the plurality of tiles 200 (tiles of seconds) covers the same time period of the super-tile 204 as the plurality of tiles 201/202/203 over a year period), 
wherein each tile of the plurality of tiles comprises a plurality of aggregated values representing all measurements associated with a duration of time covered by the tile in the time series data (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps, …); 
generating a plurality of supertiles for each of the plurality of resolutions (Mills teaches FIG. 2 that generating the plurality of super-tiles 204A (Each Year of YEARS) for each of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS) wherein the plurality of tiles 200 (tiles of seconds) covers the same time period of the super-tile 204 as the plurality of tiles 201/202/203 over a year period); 
wherein each of the plurality of supertiles associated with the resolution corresponds to a group of tiles of the plurality of tiles associated with the resolution 
Mills teaches at FIG. 2 each of the plurality of supertiles of YEAR associated with the resolution corresponds to a group of tiles 200/201/202/203 of the plurality of tiles associated with the resolution); 
receiving, after generating the plurality of tiles and the plurality of supertiles, a first user request from a requesting computer, the first user request specifying a first timestamp and a first resolution of the plurality of resolutions (Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 
determining a first supertile from a plurality of supertiles associated with the first resolution specified in the first user request (
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 
Identifying, Mills teaches at FIG. 2 identifying a storage location of a first tile 200/201/202/203 in the first supertile 204 and in response retrieving the first tile at the storage location and at Paragraph 0050 so steam 200 may actually record data in one-second intervals, but the data may be uploaded to the service every 10 seconds),  
wherein a first duration of time associated with the first tile is dependent on the first resolution specified in the first user request and includes a time of the first timestamp (
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour); 
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour).  
Mills does not explicitly teaches the claim limitation of transmitting a first response including the first tile to the requesting computer for generating a visualization of the plurality of aggregated values of the first tile simultaneously. 
Beedgen teaches the claim limitation of transmitting a first response including the first tile to the requesting computer for generating a visualization of the plurality of aggregated values of the first tile simultaneously (
Beedgen shows at FIG. 17 displaying a plurality of aggregated values (e.g., average, 99th percentiles) for an aggregated 24-hour window (tile) while the time series is divided into the two-super-tiles (partitions). 
Beedgen teaches at Paragraph 0262 bucketing the raw logs into buckets of time intervals such as one minute buckets or five minute buckets and at Paragraph 0296 that the 24 hour window used in the examples described herein may be selected and at Paragraph 0297 involving time-series indexing of time series with a 24 hour threshold that buckets time series into two partitions. 
Beedgen teaches at Paragraph 0270 that it is possible to display the results of a counting aggregation query by time and at Paragraph 0273 that users would like to query the metrics time series in aggregation. A user might wish to see, for example, the average of all CPU usage over time in a cluster of machines. When they query the system, users will then specify only a subset of the identifying metadata they are interested in. The system will then match all the time series identified by the subset of identifying metadata provided, and execute the query using a desired aggregation function (average, 99th percentiles, …) over all the data points in all the time series. 
Beedgen teaches at Paragraph 0297 that finer partitioning may be provided by adding a time level indexing scheme ta the granularity of weeks or months and at FIG. 20 and Paragraph 0317 receiving a query and the query comprising a set of query metadata and a query time range and the selected metrics time series is returned and the selected metrics time series is visualized in a graphical user interface). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Beedgen’s teaching of displaying multiple aggregated values associated with each aggregation unit time interval/zone (24 hours) for a number of aggregated values based on the aggregation function to have modified Mills’s display of aggregated values to have displayed multiple aggregated values simultaneously at each aggregation unit time interval/zone. One of the ordinary skill in the art would have been motivated to have provided multiple aggregated values for each aggregation unit time interval/zone. 

Mills at least suggests these claim limitations in the database tables of Mills. Mills teaches at Paragraph 0083 that the streams 804, 806 and 808 may be implemented as database structures (e.g., tables), each entry database storing at least date-time stamp and a data value. It is old and well known that each of the database tables is retrieved based on each of the database pointers. For example, each of the YEARS tables includes a plurality of MONTHS tables which are retrieved using the database pointers corresponding to the offset storage locations of the MONTHS tables stored in a particular YEAR table. Mills’s database MONTHS tables within each YEAR table are inherently indexed (e.g., 1, 2, …., 12). Therefore, the YEAR super-tile 204A includes a super-tile header (with indices/pointers) pointing to the (1, 2, …., 12) MONTHS tables that the indices/pointers include a storage offset of each MONTH table. For example, a SQL SELECT statement may be used to retrieve tile records from one or more super-tile tables in a SQL database according to clauses such as “FROM” and “WHERE” such as SELECT t1.MONTH FROM table t1 WHERE t1.MONTH=1. The SQL SELECT command can be used to lookup the record with the key value within the database table. Accordingly, Mills’ YEAR super-tile 204A as a database table inherently includes key values (super-tile header) for the MONTHS tables/records. 

However, arranging a super-tile header together with the tiles within the super-tile has been old and well known in the art. For example, a table/record storage (address) header/pointer 
For example, Bora implicitly teaches at FIGS. 3A-3B and Paragraph 0043-0047 the supertile header where keys are stored for the super-tile 300. Takada et al. US-Patent No. 7,697,816 teaches at FIG. 3 a supertile (BL1) header 221 with tiles 222-1, 222-2, …. 222-4. 
Cho et al. US-PGPUB No. 2017/0255709 teaches at FIG. 4A and Paragraph 0077 supertile header 402 with hash buckets 404, 406 and 408 (tiles). 
Incorporating the supertile header of Bora/Cho/Takada into Mills would allow Mills to have attached indices/pointers together with the tile entries forming the super-tile to have efficiently retrieved a storage location of the tile 200/201/202/203 of the first supertile 204 using the indexing/pointer for each tile within the first supertile 204 as Mill has taught that a storage location of a first tile 200/201/202/203 in the first supertile 204 is provided and at Paragraph 0050 so stream 200 may actually record data in one-second intervals, but the data may be uploaded to the service every 10 seconds. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a super-tile data structure having a supertile header for providing metadata relating to the indexing/addressing pointer for retrieval of the individual tile/bucket (Cho Paragraph 0044-0047). One of the ordinary skill in the art would have recognized that the database includes addresses/pointers referencing the data records (tiles) which are implicitly functioning as the super-tile header. 

Re Claim 3: 

However, Mills further teaches the claim limitation that the plurality of aggregated values includes a MIN value, a MAX value, a MEAN value, and/or a STDEV value of all data time points that are in the first duration of time corresponding to the first tile (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps, …).
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of aggregated values includes a count value, a top value, a unique value, and/or a frequency value of all data time points that are in the first duration of the time corresponding to the first tile.
However, Mills further teaches the claim limitation that the plurality of aggregated values includes a count value, a top value, a unique value, and/or a frequency value of all data time points that are in the first duration of the time corresponding to the first tile (Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps, …). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that retrieving a second tile in response to receiving a second user request subsequent to the first user request.

Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen) and Schlossnagle US-PGPUB No. 2016/0078654 (hereinafter Schlossnagle).
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that when a summary line from the plurality of summary lines is missing one or more data points forming a data gap, two nearest data points on either side of the data gap of the summary line are connected using a straight line. 
Mills does not teach, but Schlossnagle teaches at FIGS. 2-6 the claim limitation that when a summary line from the plurality of summary lines is missing one or more data points forming a data gap, two nearest data points on either side of the data gap of the summary line are connected using a straight line. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have not displayed the data points associated with the time periods within the timeline. One of the ordinary skill in the art would have connected the neighboring bars of timeline by the time axis. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen) and Triplet et al. US-PGPUB No. 2020/0082013 (hereinafter Triplet).
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the graphical display includes a visualization of a second signal that is plotted on the same timescale as the first signal is plotted, wherein the second signal and the first signal are sampled at different rates. 
Mills does not, but Triplet teaches the claim limitation that the graphical display includes a visualization of a second signal that is plotted on the same timescale as the first signal is plotted, wherein the second signal and the first signal are sampled at different rates (Triplet teaches at FIGS. 7-8 that the second signal is sampled at w = 20 sec while the first signal is sampled at w=10 sec). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have binning according the different sampling rates. One of the ordinary skill in the art would have been motivated to provide different time scale resolutions for the time series for visualization. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Kawata et al. US-PGPUB No. 2021/0125387 (hereinafter Kawata); Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen) and Porath et al. US-PGPUB No. 2019/0095508 (hereinafter Porath).

The claim 19 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that receiving a mouse-over input at a particular cursor position on the first signal. 
Mills at least suggests the claim limitation that receiving a mouse-over input at a particular cursor position on the first signal (Mills teaches at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour).  
Porath teaches the claim limitation that receiving a mouse-over input at a particular cursor position on the first signal (Porath teaches at FIG. 8A and Paragraph 0398 that the request to zoom may result in merely graphically zooming into the previously display visualization and at Paragraph 0265 and Paragraph 0396 that the visualizations provide a synchronized zoom functionality such that a user may zoom into multiple visualizations by indicating a zoom action on a first visualization. For example, a user may select a range of time within the visualization 1922 by clicking and dragging the cursor in the direction of the x-axis select the range of time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of the ordinary skill in the art would have been motivated to have provided user interactive selection of the time range for the time series graph. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Kawata et al. US-PGPUB No. 2021/0125387 .
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that in response to receiving the mouse-over input, generating a vertical cursor at the particular cursor position that runs vertically across all plots in the graphical display and generating a caption that indicates at least one of the plurality of aggregated values of the first signal at the particular cursor position.
Mittelstadt teaches at FIG. 9 the claim limitation that in response to receiving the mouse-over input, generating a vertical cursor at the particular cursor position that runs vertically across all plots in the graphical display and generating a caption that indicates at least one of the plurality of aggregated values of the first signal at the particular cursor position.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of the ordinary skill in the art would have been motivated to have provided user interactive selection of the time range for the time series graph. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the time series data is numerical or is categorical, wherein the time series data includes values of a signal generated by a sensor of an industrial equipment during operation of the industrial equipment at a plurality of time points. 
Mills does not teach, but Mittelstadt teaches the claim limitation that the time series data is numerical or is categorical, wherein the time series data includes values of a signal generated by a sensor of an industrial equipment during operation of the industrial equipment at a plurality of time points (Mittelstadt teaches at Paragraph 0009 that the sensor data may be data from different sensors of a technical system to be monitored and at Paragraph 0046 that a technical system such as an electrical pump adapted to mine oil downhole and at Paragraph 0029 that at least one second statistical value comprises a mean of the subset of data values, a standard deviation of the subset of data values, a quantile of the subset of data values, a media of the subset of data values can be visualized for monitoring the technical system). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to applied Mills’s visualization system for visualizing the time series data to have visualized Mittelstadt’s time series data collected by the sensors of an industrial equipment. One of the ordinary skill in the art would have been motivated to have provided visualization of aggregated values of the subset of data in the time series data. 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Borah US-PGPUB No. 2017/0317874 (hereinafter Borah); Takada et al. US-Patent No. 7,697,816 (Takada) and Cho et al. US-PGPUB No. 2017/0255709 (Cho); Arye et al. US-PGPUB No. 2020/0334254 (hereinafter Arye based on the provisional application 62/836,397’s filing date).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that creating and storing a parquet file for each resolution of the plurality of resolutions, wherein the parquet file includes a plurality of supertiles associated with a respective resolution corresponding to the parquet file.
Mills does not teach the claim limitation that that creating and storing a parquet file for each resolution of the plurality of resolutions, wherein the parquet file includes a plurality of supertiles associated with a respective resolution corresponding to the parquet file. 
Arye-provisional teaches at Paragraph 0060 that a chunk refers to a number of storage representations in the form of Apache Parquet or flat files and at Paragraph 0067 that when some type of change is performed on a base table, the database system 110 reflects this change in the materialized view MINUTES. 
However, Mills in view of Arye teaches the claim limitation that that creating and storing a parquet file for each resolution of the plurality of resolutions, wherein the parquet file includes a plurality of supertiles associated with a respective resolution corresponding to the parquet file. 
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Borah US-PGPUB No. 2017/0317874 (hereinafter Borah); Takada et al. US-Patent No. 7,697,816 (Takada) and Cho et al. US-PGPUB No. 2017/0255709 (Cho); Arye et al. US-PGPUB No. 2020/0334254 (hereinafter Arye based on the provisional application 62/836,397’s filing date).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that, in response to receiving the first user request from the requesting computer, identifying and accessing a particular parquet file from a plurality of parquet files based on the first resolution specified in the first user request, wherein the particular parquet file includes the plurality of supertiles associated with the first resolution specified in the first user request. 
Mills does not teach the claim limitation that in response to receiving the first user request from the requesting computer, identifying and accessing a particular parquet file from a plurality of parquet files based on the first resolution specified in the first user request, wherein 
Arye-provisional teaches at Paragraph 0060 that a chunk refers to a number of storage representations in the form of Apache Parquet or flat files and at Paragraph 0067 that when some type of change is performed on a base table, the database system 110 reflects this change in the materialized view MINUTES. 
However, Mills in view of Arye teaches the claim limitation that in response to receiving the first user request from the requesting computer, identifying and accessing a particular parquet file from a plurality of parquet files based on the first resolution specified in the first user request, wherein the particular parquet file includes the plurality of supertiles associated with the first resolution specified in the first user request. 
This is because dataset for each of Mills’s chart regions can be stored in serialized structure data in the form of Apache Parquet file/table according to Arye. It would have been obvious to one of the ordinary skill in the art to have stored the dataset for a chunk in a time series in the format of Apache Parquet. One of the ordinary skill in the art would have been motivated to have stored the dataset in a dataset database. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 
Borah US-PGPUB No. 2017/0317874 (hereinafter Borah); Takada et al. US-Patent No. 7,697,816 (Takada) and Cho et al. US-PGPUB No. 2017/0255709 (Cho); Schlossnagle US-PGPUB No. 2016/0078654 (hereinafter Schlossnagle)
Re Claim 7: 

Mills at least suggests the claim limitation of storing, for each resolution of the plurality of resolutions, a plurality of supertiles for a respective resolution in the same directory location in a data repository (Mills FIG. 2). 
Schlossnagle teaches at FIG. 5 and Paragraph 0040 and Paragraph 0049 the claim limitation of storing, for each resolution of the plurality of resolutions, a plurality of supertiles for a respective resolution in the same directory location in a data repository (Schlossnagle teaches storing for each resolution (bin) of the plurality of resolutions (bins), a plurality of bin sets in terms of exponent ranges (logarithmic bin sets) for a respective resolution/bin in the same directory location in a storage system). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have stored the successive datasets in a storage system. One of the ordinary skill in the art would have been motivated to have stored the surrounding datasets in a storage system for retrieving of the bin sets for display.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) in view of Beedgen et al. US-PGPUB No. 2019/0258677 (hereinafter Beedgen); 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that when the second user request is associated with a zoom gesture, the second tile corresponds to a length of time that is different from the first duration of time and comprises a second array of cells that corresponds to a second duration of time covering the time of the first timestamp, and the second tile is in a supertile associated with a second resolution corresponding with the zoom gesture.
Mills does not teach, but Porath teaches the claim limitation that when the second user request is associated with a zoom gesture, the second tile corresponds to a length of time that is different from the first duration of time and comprises a second array of cells that corresponds to a second duration of time covering the time of the first timestamp, and the second tile is in a supertile associated with a second resolution corresponding with the zoom gesture (Porath teaches at FIG. 8A and Paragraph 0398 that the request to zoom may result in merely graphically zooming into the previously display visualization and at Paragraph 0265 and Paragraph 0396 that the visualizations provide a synchronized zoom functionality such that a user may zoom into multiple visualizations by indicating a zoom action on a first visualization. For example, a user may select a range of time within the visualization 1922 by clicking and dragging the cursor in the direction of the x-axis select the range of time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that when the second user request is associated with a pan gesture, the second tile corresponds to a length of time that is the same as the first duration of time and comprises a second array of cells that corresponds to a second duration of time covering a time of a second timestamp that is different from the time of the first timestamp.
Mills does not teach, but Porath teaches the claim limitation that when the second user request is associated with a pan gesture, the second tile corresponds to a length of time that is the same as the first duration of time and comprises a second array of cells that corresponds to a second duration of time covering a time of a second timestamp that is different from the time of the first timestamp (Porath teaches at FIG. 8A and Paragraph 0398 that the request to zoom may result in merely graphically zooming into the previously display visualization and at Paragraph 0265 and Paragraph 0396 that the visualizations provide a synchronized zoom functionality such that a user may zoom into multiple visualizations by indicating a zoom action on a first visualization. For example, a user may select a range of time within the visualization 1922 by clicking and dragging the cursor in the direction of the x-axis select the range of time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated of the user zoom functionality into the user interface of Mills for the time-series graph to have provided interactive selection of the time range. One of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613